UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 15, 2010 CHINA FORESTRY INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 0-25765 87-0429748 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Room 517, No. 18 Building Nangangjizhoing District Hi-Tech Development Zone Harbin, Heilongjiang Province, People’s Republic of China (Address of Principal Executive Offices) (Zip Code) 011-86-0451-87011257 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) This Current Report on Form 8-K/A is filed by China Forestry, Inc., a Nevada corporation (the “Registrant” or “CHFY”), in connection with the items set forth below.It amends the Current Report on Form 8-K of the Registrant, dated July 15, 2010, which was filed with the Commission by the Registrant on July 16, 2010. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS On June 10, 2010, the Registrant executed a Share Exchange Agreement (the “Agreement”) by and between the Registrant, Financial International (Hong Kong) Holdings Company Limited, a company organized and existing under the laws of the Hong Kong SAR of the People’s Republic of China (“FIHK”); LIU, Shengli, the owner of 60% of the outstanding share capital of FIHK (“Liu”), and LI, Bin, the owner of 40% of the outstanding share capital of FIHK (“Li”) (Liu and Li collectively being the “Shareholders”), and Hanzhong Hengtai Bio-Tech Limited (a/k/a Hanzhong Hyung-Taik of Biological Engineering Co., Ltd.), a company organized and existing under the laws of the People’s Republic of China (“Hengtai”); FIHK and Hengtai being hereinafter referred to as the “FIHK Companies.”A copy of the Agreement is attached as Exhibit 10 to the Form 8-K of the Registrant filed with the Commission on June 16, 2010, and is hereby incorporated by reference. Closing of the Share Exchange Pursuant to and at the closing of the Agreement, which occurred on July 15, 2010, the Registrant acquired one hundred percent (100%) of all of the issued and outstanding share capital of FIHK from the Shareholders, as well as a cash payment of $50,000 from Hengtai, in exchange for One Hundred Million (100,000,000) shares of newly issued common stock of the Registrant and a Convertible Note in the principal amount of $1.0 million, which note is convertible into 68,000,000 shares of common stock of the Registrant (the “Convertible Note”).Further, the Registrant authorized Interwest Transfer Company, Inc., its transfer agent, to issue to the Shareholders in escrow the 100,000,000 shares of common stock of the Registrant, with 60,000,000 shares to Liu and 40,000,000 shares to Li. As a result of the transactions consummated at the closing, shares representing 64.1% of the Registrant’s post-issuance outstanding shares of common stock were issued in escrow to the Shareholders, and all of the registered capital of FIHK was acquired by the Registrant. Upon completion of the physical exchange of the share certificates, FIHK, which provides advisory services in developing and marketing biological technology products, will be a wholly-owned subsidiary of the Registrant. Hengtai, which is engaged in the plantation business of Chinese Yew, Aesculus, Dove Tree and Dendrobium, will exist as a variable interest entity controlled by FIHK. Operating Agreement On June 17, 2010, the Registrant executed an Operating Agreement by and among the Registrant, FIHK, the Shareholders and Hengtai, in which it agreed to continue operating its subsidiary Jin Yuan Global Ltd., a limited liability corporation organized and existing under the laws of the Hong Kong SAR of the People’s Republic of China (“Jin Yuan Global”), for at least 90 days after the closing of the share exchange in order to determine whether, as a business matter, Jin Yuan Global fits within the Registrant’s business plan, and, if not, whether the Registrant should dispose of the operating subsidiary to a third party.Further, the parties have agreed that any incremental costs associated with auditing Jin Yuan Global after the closing of the Agreement shall be borne by the Registrant.A copy of the Operating Agreement is attached as Exhibit 10 to the Form 8-K of the Registrant filed with the Commission on July16, 2010, and is hereby incorporated by reference. 2 The sole purpose of this Form 8-K amendment is to provide the financial statements of Hengtai as required by Item 9.01(a) of Form 8-K and the pro forma financial information required by Item 9.01(b) of Form 8-K, which financial statements and information were excluded from the Current Report on Form 8-K filed on July 16, 2010, in reliance on Items 9.01(a)(4) and 9.01(b)(2), respectively, of that form. (a) Financial Statements of Businesses Acquired The following audited financial statements of Hengtai are set forth below:(i) balance sheets, (ii) statements of operations, (iii) statements of changes in owners’ equity (deficit) and comprehensive income (loss), (iv) statements of cash flows, in each case for the six months ended June 30, 2010 and 2009 and for the years ended December 31, 2009 and 2008, and (v) the notes to the financial statements for such periods. 3 Hanzhong Hyung-Taik of Biological Engineering Co., Ltd. CONTENTS PAGE 5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE 6 BALANCE SHEETS PAGE 7 STATEMENTS OF OPERATIONS PAGE 8 STATEMENTS OF CHANGES IN OWNERS’ EQUITY (DEFICIT) AND COMPREHENSIVE INCOME (LOSS) PAGE 9 STATEMENTS OF CASH FLOWS PAGE 10 - 27 NOTES TO FINANCIAL STATEMENTS 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Hanzhong Hyung-Taik of Biological Engineering Co., Ltd. We have audited the accompanying balance sheets of Hanzhong Hyung-Taik of Biological Engineering Co., Ltd. as of December 31, 2009 and 2008 and the related statements of operations, changes in owners’ equity (deficit) and comprehensive income (loss), and cash flows for each of the two years in the period ended December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required at this time, to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Hanzhong Hyung-Taik of Biological Engineering Co., Ltd. as of December 31, 2009 and 2008 and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred accumulated deficits of $2,078,052 and $1,948,138 as of December 31, 2009 and 2008 respectively that include losses of $129,914 and $113,534 for the years ended December 31, 2009 and 2008. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning this matter are also described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Yichien Yeh, CPA Forest Hills, New York July 23, 2010 5 Hanzhong Hyung-Taik of Biological Engineering Co., Ltd. Balance Sheets June 30, December 31, (Unaudited) (Unaudited) Assets Current Assets Cash and cash equivalents $ Restricted cash (Note 10) Accounts receivable, net (Note 5) - - Other receivables Other receivables-related parties (Note 16) - - - Inventories, net (Note 6) Prepayment (Note 7) Total current assets Property, plant and equipment, net (Note 8) Intangible assets (Note 9) Total Assets $ Liabilities & Owners' Equity Current Liabilities Short-term loans (Note 10) Accounts payable Other payables Due to related parties (Note 16) Accrued expenses Interest paybale Advance from customers - Long-term loans due within one year (Note 11) Total current liabilities Long-term loans (Note 11) - - Total liabilities Owners' Equity Registered capital Accumulated other comprehensive income Retained earnings (unrestricted) Total owner's equity ) ) ) Total Liabilities & Owners' Equity $ The accompanying notes are an integral part of these financial statements. 6 Hanzhong Hyung-Taik of Biological Engineering Co., Ltd. Statements of Operations For the Six Months Ended For the Years Ended June 30, December 31, (Unaudited) (Unaudited) Revenue Sales $ Cost of Goods Sold ) Gross Profit Operating Expeneses Selling expenses General and administrative (Note 12) Total operating expenses Loss from operations ) Other Income (expenses) Interest expense ) Otherincome - - Otherexpenses - - ) - Total other income (expenses) Loss before and income taxes ) Income taxes - Net Loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 7 Hanzhong Hyung-Taik of Biological Engineering Co., Ltd. Statements of Changes in Owners' Equity (Deficit) and Comprehensive Income (Loss) Accumulated Other Total Registered Comprehensive Accumulated Owners' Comprehensive Capital Income Deficit Equity (Deficit) Income (Loss) Balance at December 31, 2007 (Unaudited) $ $ $ ) $ Foreign currency translation adjustment - - $ Net Loss for the year - - ) ) ) Balance at December 31, 2008 ) $ ) Foreign currency translation adjustment - ) - ) $ ) Net Loss for the year - - ) ) ) Balance at December 31, 2009 ) ) $ ) Foreign currency translation adjustment - ) - ) $ ) Net loss for the six months - - ) ) ) Balance at June 30, 2010 (Unaudited) $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 8 Hanzhong Hyung-Taik of Biological Engineering Co., Ltd. Statements of Cash Flows For the Six Months Ended For the Years Ended June 30, December 31, Cash Flows From Operating Activities Net Loss $ ) $ ) $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for bad debt - - - Amortization of intangible assets 93 93 Gain on disposal of fixed assets ) - - - Changes in operating assets and liabilities: Restricted cash ) 31 16 ) Accounts receivable, net - ) Other recievables ) ) ) Inventories ) ) Prepayment ) ) Accounts payable ) ) ) Other payables ) ) Accrued expenses Interest payble Advance from customers ) ) Net cash used in operating activities ) ) ) Cash Flows From FinancingInvesting Activities Proceeds from disposal of properties and equipment - - - Net cash provided by investing activities - - - Cash Flows From Financing Activities Proceeds from issuing short-term and long-term loans Proceeds from related party - - - Repayment to related party ) ) ) - Net cash provided by financing activities ) Effect of exchange rate changes ) ) Net increase(decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of cash flow information: Interest expense paid $ Income taxes paid $
